Citation Nr: 1033763	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than December 7, 
2006, for the grant of service connection for diabetes mellitus.  

2.  Entitlement to an effective date earlier than December 7, 
2006, for the grant of service connection for peripheral 
neuropathy of the right lower extremity.  

3.  Entitlement to an effective date earlier than December 7, 
2006, for the grant of service connection for peripheral 
neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada that granted service connection for diabetes mellitus and 
peripheral neuropathy of the lower extremities; effective from 
December 7, 2006.  


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  As will be 
explained below, the Board is of the opinion that additional 
adjudication is necessary before the Board addressed the claims 
currently on appeal.   

In this regard, at the BVA hearing in May 2009, the Veteran 
raised the issue of clear and unmistakable error (CUE) in the 
February 2005 rating decision which denied service connection for 
diabetes mellitus.  Since the CUE claim has not been adjudicated 
and is inextricably intertwined with the issues of entitlement to 
an earlier effective date for the grant of service connection for 
diabetes mellitus and bilateral lower extremity peripheral 
neuropathy, additional development is necessary prior to further 
appellate action.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is inextricably intertwined if the RO would have to 
reexamine the merits of a denied claim which is pending on 
appeal).  See also Harris v. Derwinski, 1 Vet. App. 180 (1991), 
(a claim which is inextricably intertwined with a pending claim 
must be adjudicated prior to a final order with respect to the 
pending claim.)  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the agency 
of original jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (2009).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development/adjudication of the case is necessary.  This 
case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:


The RO/AMC should undertake all appropriate 
action deemed necessary and adjudicate the 
merits of the claim of CUE in the February 
2005 rating decision that denied service 
connection for diabetes mellitus.  If the 
benefit sought is denied, the Veteran and 
his representative should be notified of 
the decision and of his appellate rights 
and obligations. 


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development/adjudication, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have considered 
in connection with his current appeal.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the Veteran until 
he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

